DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant Arguments/Remarks filed on 11 January 2021.

Status of Claims
Claims 1, 3 – 8, 11, and 13 – 18 are pending and examined below. The Examiner acknowledges that claims 2, 9 – 10, 12, and 19 – 20 are cancelled by Applicant. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 January 2018, 1 March 2018, 1 June 2018, and 11 January 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 8, 11, and 13 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolich (U.S. 5,197,646), in view of Yokochi (U. S. 8,915,415 B2).
[AltContent: oval]
    PNG
    media_image3.png
    207
    245
    media_image3.png
    Greyscale
[AltContent: arrow][AltContent: textbox (A )]
Regarding claim 1, Nikolich discloses a combustion-powered-fastener-driving tool (10, fig. 1) comprising: 
a housing (12, fig. 1); 
a valve sleeve (60, fig. 1) at least partially within the housing (12) and movable relative to the housing (12) from an unsealed position (col. 4, l. 59 – col. 5, l. 13; “lower position” or “combustion chamber opening position”) to a sealed position (col. 4, l. 59 – col. 5, l. 13; “upper position” or “combustion chamber closing position”) and back to the unsealed position (col. 4, ll. 59 – 64 describes valve member 60 moveable between the lower position or unsealed position and the upper position or sealed position wherein the Examiner deems the terms “moveable between” suggests valve member 60 is able to move from the lower position or unsealed position to the upper position or sealed position and back to the lower position or unsealed position); 
a trigger (120, fig. 1) supported by the housing (12) and movable relative to the housing (12) from an extended position (col. 6, ll. 30 – 39; “outer position”) to a retracted position (col. 6, ll. 30 – 39; “inner position”) and back to the extended position (col. 6, ll. 49 – 54);
a first biasing member (122, fig. 1) that biases the trigger (120) to the extended position (col. 6, ll. 32 – 33); 
a retainer pin (130, fig. 1) movable relative to the housing (12) from a retracted position (col. 6, ll. 40 - 54; “backwardly pulled”) to an engaged position (col. 6, ll. 40 – 54; “forwardly pushed”) and back to the retracted position (col. 6, ll. 49 – 54);
a retainer pin receiver (140, fig. 1); and 

.
Nikolich does not explicitly disclose a second biasing member that biases the retainer pin to the retracted position.
However, Yokochi teaches a second biasing member (45, fig. 3) that biases the retainer pin (43, fig. 3) to the retracted position (col. 5, ll. 40 – 43 describes lock-out bar is biased downwardly or in the retracted position by torsion coil spring 45 and is supported on projecting shaft 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combustion-powered-fastener-driving tool, as disclosed by Nikolich, with a second biasing member that biases the retainer pin to the retracted position, as taught by Yokochi, with the 

Regarding claim 11, Nikolich discloses a combustion-powered-fastener-driving tool (10, fig. 1) comprising: 
a valve sleeve (60, fig. 1) movable from an unsealed position (col. 4, l. 59 – col. 5, l. 13; “lower position” or “combustion chamber opening position”) to a sealed position (col. 4, l. 59 – col. 5, l. 13; “upper position” or “combustion chamber closing position”) and back to the unsealed position (col. 4, ll. 59 – 64 describes valve member 60 moveable between the lower position or unsealed position and the upper position or sealed position wherein the Examiner deems the terms “moveable between” suggests valve member 60 is able to move from the lower position or unsealed position to the upper position or sealed position and back to the lower position or unsealed position);
a trigger (120, fig. 1) movable from an extended position (col. 6, ll. 30 – 39; “outer position”) to a retracted position (col. 6, ll. 30 – 39; “inner position”) and back to the extended position (col. 6, ll. 49 – 54);
a first biasing member (122, fig. 1) that biases the trigger (120) to the extended position (col. 6, ll. 32 – 33); 
a retainer pin (130, fig. 1) movable from a retracted position (col. 6, ll. 40 – 54; “backwardly pulled”) and an engaged position (col. 6, ll. 40 – 54; “forwardly pushed”) and back to the retracted position (col. 6, ll. 49 – 54);

a retainer pin contact member (A, annotated figs. 1 and 3) operably connected to the trigger (120; trigger 120 is integrally connected, thus operatively connected, to the retainer pin contact member A) such that when the valve sleeve (60) is in the unsealed position (col. 4, l. 59 – col. 5, l. 13; “lower position” or “combustion chamber opening position”) the trigger (120) cannot move from the extended position (col. 6, ll. 30 – 39; “outer position”) to the retracted position (col. 6, ll. 30 – 39; “inner position”) (col. 6, l. 65 – col. 7, l. 4), 
wherein in a pre-firing configuration (best seen in figure 3), the valve sleeve (60) is in the unsealed position (col. 4, l. 59 – col. 5, l. 13; “lower position”), the trigger (120) is in the extended position (col. 6, ll. 30 – 39; “outer position”), and the retainer pin (130) is the retracted position (col. 6, ll. 40 – 54; “backwardly pulled”), 
wherein in a firing position (best seen in figure 1), the valve sleeve (60) is in the sealed position (col. 4, l. 59 – col. 5, l. 13; “upper position”), the trigger (120) is in the retracted position (col. 6, ll. 30 – 39; “inner position”), and the retainer pin (130) is in the engaged position (col. 6, ll. 40 – 54; “forwardly pushed”) such that a part (131, fig. 1) of the retainer pin (130) is received by the retainer pin receiver (140) and prevents the valve sleeve (60) from moving from the sealed position to the unsealed position (best shown in fig. 1; col. 6, ll. 55 – 59 describes when valve sleeve 60 is in the combustion chamber closed position and trigger 120 is pulled inwardly, movement of trigger 120, via retainer pin contact member A, admits pawl 130 into pawl-admitting aperture 140; the Examiner deems if combustion-powered-fastener-driving tool 10 is lifted off the workpiece while pawl 130 is in pawl-admitting aperture 140, valve member 60 would attempt to move into 

Nikolich does not explicitly disclose a second biasing member that biases the retainer pin to the retracted position.
However, Yokochi teaches a second biasing member (45, fig. 3) that biases the retainer pin (43, fig. 3) to the retracted position (col. 5, ll. 40 – 43 describes lock-out bar is biased downwardly or in the retracted position by torsion coil spring 45 and is supported on projecting shaft 46).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the combustion-powered-fastener-driving tool, as disclosed by Nikolich, with a second biasing member that biases the retainer pin to the retracted position, as taught by Yokochi, with the motivation to bias the retainer pin to the retracted position and against a projecting shaft to ensure the retainer pin is consistently in the same position in the retracted position and properly aligned with the retainer pin receiver when the retainer pin is pushed forward to the engaged position.

Regarding claim 3 (and claim 13), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 1 (and claim 11).


Regarding claim 4 (and claim 14), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 1 (and claim 11).
Nikolich further discloses the retainer pin receiver (140, fig. 1) defines an opening sized to receive the part (131, fig. 1) of the retainer pin (130, fig. 1) (col. 6, ll. 55 – 59).

Regarding claim 5 (and claim 15), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 4 (and claim 14).
Nikolich further discloses the retainer pin receiver (140, fig. 1) is movable relative to the retainer pin (130, fig. 1) (figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60) from a first position (best shown in fig. 3) in which the opening is not positioned to receive the part (131, fig. 1) of the retainer pin (130) to a second position (best shown in fig. 1) in which the opening is positioned to receive the part (131) of the retainer pin (130) and back to the first position 

Regarding claim 6 (and claim 16), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 5 (and claim 15).
Nikolich further discloses the retainer pin receiver (140, fig. 1) is connected to the valve sleeve (60, fig. 1) such that the retainer pin receiver (140) is movable with the valve sleeve (60) (figs. 1 and 3 show pawl-admitting aperture 140 on sleeve portion 62 of valve sleeve 60 movable with valve sleeve 60).

Regarding claim 7 (and claim 17), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 6 (and claim 16).
Nikolich further discloses includes a workpiece contact element (80, fig. 1) movable relative to the [a] housing (12, fig. 1) [of the tool] between an extended position (col. 5, ll. 26 – 36; “extended position”) and a retracted position (col. 5, ll. 26 – 36; 

Regarding claim 8 (and claim 18), Nikolich, as modified by Yokochi, discloses the invention as recited in claim 7 (and claim 17).
Nikolich further discloses the retainer pin receiver (140, fig. 1) is integral with the valve sleeve (60, fig. 1) and the opening is defined in an outer surface of the valve sleeve (60) (fig. 1 shows pawl-admitting aperture as an opening integral with the outer surface and the inner surface of sleeve portion 62 of valve sleeve 60).

Response to Arguments
Applicant’s arguments and amendments, filed 11 January 2021, with respect to the rejection(s) of claim(s) 1, 3 – 8, 11 and 13 – 18 under 35 U.S.C. §102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G SHUTTY whose telephone number is 571-272-3626.  The examiner can normally be reached on 7:30 am - 5:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THANH TRUONG can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID G SHUTTY/Examiner, Art Unit 3731                                                                                                                                                                                                        24 March 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731